Exhibit 10.1


SEPARATION AGREEMENT, GENERAL RELEASE
OF CLAIMS AND WAIVER


The following shall evidence the agreement between Yuma Energy, Inc., its
subsidiaries and affiliates (“Yuma” or “Company”) and Kirk F. Sprunger
(“Employee”) (Yuma and Employee are sometimes collectively referred to herein as
the “Parties”) for the termination of that certain Employment Agreement entered
into between the Parties on June 1, 2012 (the “Employment Agreement”).  This
Agreement will become effective when signed by the Parties (“Effective Date”).


WHEREAS, the Parties executed an Employment Agreement with an effective date of
June 1, 2012 which set forth the terms and conditions of Employee’s employment
with Yuma;


WHEREAS, the Company and Employee entered into a Restricted Stock Agreement
dated June 1, 2013 as amended and restated by the Amended and Restated Notice of
Restricted Stock Award and Amended and Restated Restricted Stock Agreement dated
August 1, 2014 and as assumed by the Company in connection with the closing of
the Merger Agreement (the “June 2013 RSA Agreement”);
 
WHEREAS, the Company and Employee entered into a Notice of Restricted Stock
Award and Restricted Stock Agreement dated May 20, 2014 as assumed by the
Company in connection with the closing of the Amended and Restated Agreement and
Plan of Merger and Reorganization, dated as of August 1, 2014 (the
“Merger Agreement”), by and among the Company, Yuma Energy, Inc., a Delaware
corporation, and two wholly-owned subsidiaries of the Company (the “May 2014 RSA
Agreement”);
 
WHEREAS, the Company and Employee entered into a Notice of Restricted Stock
Award and Restricted Stock Agreement dated August 18, 2015 (the “August 2015 RSA
Agreement”);
 
WHEREAS, the Company and Employee entered into a Notice of Stock Appreciation
Rights dated August 18, 2015 (the “SAR Agreement”), which provided for 104,639
SARs to vest on May 31, 2016 and 209,278 SARs to vest after May 31, 2016
(“Post-May 2016 SARs”);
 
WHEREAS, the Company and Employee entered into a Notice of Restricted Stock
Award and Restricted Stock Agreement dated October 5, 2015 (the “October 2015
RSA Agreement” and collectively with the June 2013 RSA Agreement, the May 2014
RSA Agreement the August 2015 RSA Agreement, the “RSA Agreements”);
 
WHEREAS, the RSA Agreements provide for a total of 31,303 restricted shares of
common stock, no par value per share (the “Common Stock”), of the Company, with
a vesting date of December 31, 2015 (the “December 2015 Restricted Shares”), a
total of 14,137 restricted shares with a vesting date of January 1, 2016 (the
“January 2016 Restricted Shares”), a total of 127,784 restricted shares with a
vesting date of May 31, 2016 (the “May 2016 Restricted Shares”) and a total of
269,702 restricted shares with a vesting date after May 31, 2016 (the “Post-May
2016 Restricted Shares” and collectively with the December 2015 Restricted
Shares, the January 2016 Restricted Shares and the May Restricted Shares, the
“Restricted Shares”);
 
WHEREAS, the Parties now wish to terminate the Employment Agreement in
accordance with the terms and conditions set forth in this Separation Agreement,
General Release of Claims and Waiver (the “Release Agreement and Waiver”) and to
reach agreement on all claims by Employee arising out of or in any way related
to Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of these recitals and the promises set forth in
this Agreement, the Parties, intending to be legally bound, hereby agree as
follows:


1.  
Employment status

Employee’s final day of employment with the Company will be December 15, 2015
(“Termination Date”).


 
1

--------------------------------------------------------------------------------

 
 
2.  
Severance Benefits

In consideration for Employee’s execution of this Release Agreement and Waiver,
the Company will make payments to Employee as set forth herein. The payments
will be made over a period from December 16, 2015 through August 31, 2016, will
be paid at two-thirds (2/3rds) of the rate Employee received while employed
($3,750.00 per week, which is two-thirds of $5,625.00 per week), and will be
paid semi-monthly through the Company’s normal payroll procedures, subject to
required or permitted withholdings, beginning with the December 31, 2015 payroll
and continuing through the August 31, 2016 payroll.  Payments will continue to
be made by direct deposit.


Employee hereby acknowledges and agrees that Employee would not be entitled to
certain of the payments and benefits provided for in this Agreement upon the
termination of Employee’s employment with Company on the Termination Date in the
absence of this Agreement.


3.      Consulting Agreement
The Parties agree to enter into a consulting agreement, attached hereto as
Exhibit A (“Consulting Agreement”) for the period December 16, 2015 through May
31, 2016.


4.      Group Insurance Benefits
The Company agrees to pay for Employee’s and Employee’s current dependents’
medical and dental group insurance benefits through December 31, 2015, at which
time Employee and all covered dependents will be eligible for continued medical
and dental coverage under COBRA.


5.      Accrued Vacation
On the November 30, 2015 payroll, the Company will include payment for
Employee’s unused vacation days accrued through the final day of
employment.  The parties agree that the accrued unused vacation days total
21.01, for a total of $23,636.25 in vacation pay.


6.      401(k) Plan
 
The Company will not deduct any 401(k) contributions from Employee’s severance
pay. Employee will retain any funds currently in his 401(k) account, and will
have the option to keep his account with the Company’s 401(k) plan, or rollover
the funds to another company’s plan or individual retirement account.



7.      Restricted Shares and Stock Appreciation Rights
On the Effective Date of this Agreement, Employee’s RSA Agreements and SAR
Agreement are amended to provide that, notwithstanding the termination of
Employee’s employment with the Company, the Restricted Shares and Stock
Appreciation Rights scheduled under the RSA Agreements and SAR Agreement to vest
through May 31, 2016 will vest as scheduled as long as Employee is providing
substantial consulting services to Company pursuant to the Consulting Agreement
as of each vesting date.  The SAR Agreement is further amended to provide that
the Expiration Date of that agreement is November 30, 2016.
 
The RSA Agreements set forth the Company’s and Employee’s obligations with
regard to Employee’s tax liability and to the payment of withholding taxes with
respect to the Restricted Shares.  Employee understands that the Restricted
Shares are includible in Employee’s income, and that the Company’s obligation to
withhold applicable withholding taxes with respect to the value of the
Restricted Shares occurs on the vesting dates.  Employee further agrees to
satisfy the entire tax withholding obligation within seven (7) days of each
vesting date by paying to the Company cash or other good and marketable funds
(in the form of a cashier’s or certified check, wire transfer or other funds as
approved in the sole discretion of the Company). Failure by Employee to comply
with this obligation will be a breach of this Agreement, and the Company’s
obligation to notify the transfer agent of the vesting of the Restricted Shares
is contingent upon Employee fulfilling his obligations pursuant to this
paragraph.  The parties agree that Employee remains bound to the Company’s
Insider Trading Policy and associated Blackout Periods through the filing with
the Securities and Exchange Commission of the Company’s 2015 year end results.
 
The Post-May 2016 Restricted Shares and the Post-May 2016 SARs are hereby
immediately forfeited and cancelled.
 
 
2

--------------------------------------------------------------------------------

 
 
8.      Overriding Royalty Interests
Employee will receive assignments of overriding royalty interests in accordance
with the terms of the Employment Agreement, as set forth in Exhibits B and C
hereto.


9.      Annual Incentive Plan
Employee will receive no further bonuses under the Company’s Annual Incentive
Plan, and will receive no partial award for the year ending December 31, 2015.


10.      Confidentiality
Employee agrees that he will not use or disclose to any persons, firms,
corporations, governmental entities or agencies or other entities any
confidential or privileged information relating to the Company or any of its
activities, including without limitation information about current or future
projects, marketing information, financing and other financial information,
business plans, customers, trade secrets, and personnel information (including
employee names, home addresses, phone numbers, compensation, or job descriptions
or responsibilities).


Employee will not reveal the negotiation or existence of this Release Agreement
and Waiver or its terms to anyone, except to enforce this Release Agreement and
Waiver, as required by law, or to an attorney, financial advisor, accountant or
other professional who has agreed to keep the existence and terms of this
Release Agreement and Waiver confidential.


The commitments to confidentiality set forth in this Section 10 are an essential
part of the consideration for the Company to enter into this Release Agreement
and Waiver and breach of any of these commitments would constitute a material
breach of this Release Agreement and Waiver.


11.      Continuing Obligations
Employee covenants and agrees that he has continuing obligations to Company
pursuant to Articles XIII and XIV of the Employment Agreement, including but not
limited to the non-disclosure of information, which lasts forever, and
non-solicitation obligation, which last for two years from the Termination Date,
which obligations shall continue in full force and effect, whether this
Agreement becomes effective or not.


12.
Waiver, Release and Covenant Not to Sue

Employee for himself and his heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter, collectively referred to as
“Releasors”), hereby forever releases and discharges the Company, and any of the
Company’s past, present, or future parent entities, partners, subsidiaries,
affiliates, divisions, employee benefit and/or pension plans or funds (including
such funds’ administrators, fiduciaries, trustees and service providers),
insurers, successors and assigns and any of its or their past, present or future
officers, directors, attorneys, agents, trustees, administrators, employees, or
assigns (whether acting as agents for the Company or in their individual
capacity) (collectively referred to herein as “Releasees”) from any and all
legally waivable claims, grievances, injuries, controversies, suits,
arbitrations, debts, liabilities, demands, obligations, liens, liabilities,
promises, acts, agreements, expenses, damages, attorneys’ fees, costs, actions
and causes of action (upon any legal or equitable theory, whether contractual,
common-law, statutory, federal, state, local or otherwise), or any right to any
monetary recovery for any other personal relief, of any kind whatsoever, whether
known or unknown, by reason of any act, commission, transaction or occurrence
which Releasors ever had, now have or hereafter can, shall or may have against
Releasees up to and including the Effective Date of this Release Agreement and
Waiver; provided that nothing herein releases the Releasees from their
obligation under this Release Agreement and Waiver.


Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:


(a)           Any and all claims relating to Employee’s recruitment, hire, or
employment  with Company or any of its affiliates, the terms and conditions of
such employment, termination from such employment and/or any employee benefits
relating to his employment;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Any and all claims for monetary damages and any other form of
personal relief under any federal, state or local statute or ordinance,
including without limitation, any and all claims arising under Chapter 21 of the
Texas Labor Code, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Civil Rights Act of 1991, the Equal Pay Act (EPA), the Employee
Retirement Income Security Act (ERISA), the Family and Medical Leave Act (FMLA),
the Immigration Reform and Control Act, the Americans with Disabilities Act of
1990 as amended (ADAA), the Rehabilitation Act of 1973, the National Labor
Relations Act (NLRA), any Texas statutes governing the employment relationship,
including  but not limited with respect to discrimination and harassment, equal
or civil rights, or the payment of wages, federal or state common law, and any
other applicable federal, state or local statute, regulation or ordinance, all
as amended from time to time.


(c)           Any offense for wrongful discharge and/or breach of contract
and/or any claims for bonuses, stock, equity, or deferred payments;


(d)           Any and all claims for attorneys’ fees, costs, disbursements and
the like; which Releasors ever had, now have or hereafter can, shall or may have
against Releasees for, upon or by reason of any act, omission, transaction or
occurrence up to and including the date Employee executes this Release Agreement
and Waiver.


Unknown Claims.  In waiving and releasing any and all claims against the
Releasees, whether or not now known to Employee, Employee understands that this
means if he later discovers facts different from or in addition to those facts
currently known by him, or believed by him to be true, the waivers and releases
of this Agreement will remain effective in all respects – despite such different
or additional facts and Employee’s later discovery of such facts, even if
Employee would not have agreed to this Agreement if he had prior knowledge of
such facts.


Exceptions.  The only claims that are not being waived and released by Employee
under this Section are claims Employee may have for unemployment, state
disability, and/or paid family leave insurance benefits pursuant to the terms of
applicable state law; violations of any federal, state or local statutory and/or
public policy right or entitlement that, by applicable law, are not waivable;
and any wrongful act or omission occurring after the date Employee signs this
Agreement.


Government Agency Claims Exception.  Nothing in this Agreement prevents or
prohibits Employee from filing, cooperating, or assisting in any government
investigation or proceeding.  Notwithstanding the foregoing, Employee represents
that he has not made any legal claim against Yuma, and he agrees to waive his
right to recover monetary damages in any charge, complaint or lawsuit filed by
him or by anyone on his behalf.


13.
Knowing Voluntary Waiver

Employee understands and agrees that: (a) he has carefully read this Release
Agreement and Waiver in its entirety; (b) he has had an opportunity to consider
the terms of this Release Agreement and Waiver; (c) he fully understands the
significance of all the terms and conditions of this Release Agreement and
Waiver; (d) he has discussed it with his independent legal counsel; (e) he has
answered to his satisfaction any questions he has asked with regard to the
meaning of significance of any provision of this Release Agreement and Waiver;
and (f) he is signing this Release Agreement and Waiver voluntarily and of his
own free will and assents to all the terms and conditions contained herein.


14.    Return of Property
Employee affirms that on or before December 15, 2015, he will return to the
Company all documents, records, customer/client lists, data, or other non-public
information that is recorded in any manner and was furnished to him or produced
by him in connection with his employment, with the exception of documents
relating to compensation or benefits to which he is entitled following the
termination of his employment.  Employee also affirms that on or before November
30, 2015, he will return all Company property and equipment, including but not
limited to computers, back-up tapes and laptops.  Further, Employee affirms that
he will not make any attempts to access any Company data after his final day of
employment.
 
15.      Mutual Non-Disparagement
The Parties agree that they will not make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, that
defame, disparage or in any way criticize the personal or business reputation,
practices, or conduct of Company or Employee, or Company’s employees, directors,
and officers.  The Parties understand and agree that each Party would be
irreparably harmed by violation of this provision.
 
 
4

--------------------------------------------------------------------------------

 
 
16.      No Admission
This Release Agreement and Waiver shall not in any way be construed as an
admission by Company that it has acted wrongfully with respect to Employee or
any other person, or that Employee has any rights whatsoever against Company.
 
17.
Dispute Resolution

Any enforcement of this Release Agreement and Waiver or any other future dispute
between Employee and the Company or any of its former, current or future
parents, subsidiaries or affiliates shall be first submitted to mediation, and
if that is unsuccessful, then the dispute shall be finally resolved by
arbitration under the procedures hereafter detailed.
 
A.      Mediation.  Mediation, as defined in Section 154-023 of the Texas Civil
Practice and Remedies Code, shall be initiated by written notice from one party
to the other.  The notice shall reasonably describe and identify the issues or
claims to be mediated.  The other party can respond with a written notice of
additional issues or claims.  The parties shall schedule a mediation to take
place within 30 days from the receipt of the written notice of mediation,
pursuant to the Mediation Procedures of the CPR International Institute for
Conflict Prevention & Resolution (“CPR”) in effect on the Effective Date of this
Release Agreement and Waiver.  Unless otherwise agreed, the parties will select
a mediator from the CPR Panels of Distinguished Neutrals.  All proceedings
pursuant to this paragraph are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence and any
additional confidentiality protections provided by applicable law.
 
B.  Arbitration.
 
1.
If the dispute has not been resolved by the mediation provided for herein, it
shall then be finally resolved by arbitration in accordance with the CPR Rules
for Non-Administered Arbitration (the “CPR Rules”) in effect on the Effective
Date of this Release Agreement and Waiver.  Either party may initiate the
arbitration by filing its statement of claim within fifteen days after the
mediation provided for herein.

 
2.
The arbitration shall be conducted and decided by a person mutually agreeable to
the parties and knowledgeable and experienced in the type of matter that is the
subject of dispute.  If the parties cannot agree on an arbitrator within fifteen
days after arbitration has been initiated by the filing of the notice, then
he/she shall be selected from the CPR Panel using the CPR Rules.

 
3.
The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
1-16.  The arbitration shall occur in Houston, Texas, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof.

 
4.
If reasonably possible, arbitration shall be commenced within 30 days of the
selection of the arbitrator.  The arbitrator shall render the award not later
than 30 days after the last hearing date.

 
5.
The arbitrator shall bill his or her fees and costs attributable to such binding
arbitration in equal shares to the parties and each party shall bear its own
attorneys’ fees and/or out-of-pocket costs expended by it.  If any party seeks
to modify or overturn all or a portion of the arbitrator’s award and is
unsuccessful, then the opposing party shall be awarded all of its reasonable
attorneys’ fees incurred in the arbitration.  If it becomes necessary for a
prevailing party to secure judicial confirmation of the award and to otherwise
undertake legal action to collect an award, then such party shall be entitled to
its reasonable attorneys’ fees and all costs for such action.

 
6.
No Punitive Damages.  No punitive damages are recoverable in the
arbitration.  The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover any punitive or exemplary damages with respect to any dispute between
them.

 
 
5

--------------------------------------------------------------------------------

 
 
18.      Notices
All notices required or permitted under this Release Agreement and Waiver shall
be in writing and shall be deemed delivered when delivered in person or by
registered mail, return receipt requested in the United States mail, postage
paid, addressed as follows:
 
Company:      Yuma Energy, Inc.
Attn:  Mr. Sam L. Banks
1177 West Loop South, Suite 1825
Houston, Texas  77027


Employee:      Mr. Kirk F. Sprunger
                                Address on file with the Company


Either party may change such addresses from time to time by providing written
notice in the manner set forth above.


19.      Entire Agreement
Unless specifically provided herein, this Release Agreement and Waiver,
including the Exhibits, contain all the understandings and representations
between Employee and the Company pertaining to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter, including specifically the Employment Agreement entered into
between the Parties on June 1, 2012.  In the event of any inconsistency between
the statements in the body of this Agreement and the Employment Agreement, the
RSA Agreements and/or the SAR Agreement, the statements in the body of this
Agreement shall control. Neither Employee nor the Company shall be liable or
bound to the other in any manner by any representations, warranties, or
covenants except as specifically set forth in this Release Agreement and
Waiver.  The Release Agreement and Waiver cannot be amended, modified or
terminated, nor can any provision be waived, except pursuant to a written
agreement executed by both Parties hereto.
 
20.      Amendment
This Release Agreement and Waiver may be modified or amended only if the
modification or amendment is made in writing and is signed by both parties.
 
21.      Severability
In the event that any one or more provisions (or portion thereof) of this
Release Agreement and Waiver is held to be invalid, unlawful, or unenforceable
for any reason, the invalid, unlawful, or unenforceable provision (or portion
thereof) shall be construed or modified so as to provide Releasees with the
maximum protection that is valid, lawful, and enforceable, consistent with the
intent of Yuma and Employee in entering into this Agreement.  If such provision
(or portion thereof) cannot be construed or modified so as to be valid, lawful,
and enforceable, that provision (or portion thereof) shall be construed as
narrowly as possible and shall be severed from the remainder of this Agreement
(or provision), and the remainder shall remain in effect and be construed as
broadly as possible, as if such invalid, unlawful or unenforceable provision (or
portion thereof) had never been contained in this Agreement.
 
22.      Waiver of Contractual Right
The failure of either party to enforce any provision of this Release Agreement
and Waiver shall not be construed as a waiver or limitation of that party’s
right to subsequently enforce and compel strict compliance with every provision
of this Release Agreement and Waiver.
 
23.      Applicable Law
The laws of the State of Texas shall govern this Release Agreement and Waiver.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Release Agreement and Waiver effective as of the date of the last signature
below (the “Effective Date”).
 


 
YUMA ENERGY, INC.:
 
 



By: /s/ Sam L. Banks
Dated: December 15, 2015
       Sam L. Banks, CEO & President
   
 
   



I HAVE READ THIS AGREEMENT.   I UNDERSTAND THAT I AM GIVING UP IMPORTANT
RIGHTS.   I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING
DURING THE CONSIDERATION PERIOD, THE COMPANY HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS AGREEMENT AND I HAVE DONE SO.   I SIGN THIS
AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR COERCION.




Dated: December 15,
2015                                                                             /s/
Kirk F. Sprunger
                                Kirk F. Sprunger


 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
Kirk F. Sprunger Release Agreement and Waiver
Dated
December 15, 2015


(Attached hereto)
 
 
8

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT




This Agreement is made this 15th day of December, 2015, by and between Yuma
Energy, Inc. (the “Company”) and Kirk F. Sprunger (the “Consultant”).


WHEREAS, the Company desires that the Consultant provide advice and assistance
to the Company in his area of expertise; and


WHEREAS, the Consultant desires to provide such advice and assistance to the
Company under the terms and conditions of this Agreement;


NOW, THEREFORE, the Company and the Consultant hereby agree as follows:


1.  Consulting Services


Subject to the terms and conditions of this Agreement, the Company hereby
retains Consultant as a consultant to perform the consulting services
specifically set out in Exhibit A attached to this Agreement and made a part
hereof (hereafter referred to as the “Services”), as said Exhibit may be amended
in writing from time to time, and Consultant agrees, subject to the terms and
conditions of this Agreement, to render such Services during the term of this
Agreement.  Consultant shall render services hereunder at such times and places
as shall be mutually agreed by Company and Consultant.


These services shall include, but not be limited to, assistance with year-end
Company financial and accounting needs in December 2015, with the Company 10-K
to be filed in March 2016, and with the Company 10-Q to be filed in May 2016.


2.  Compensation and reimbursement.


In consideration of the services to be provided by Consultant to the Company
hereunder, the Company shall pay to Consultant $130.00 per hour.  In addition,
the Company shall reimburse Consultant for reasonable travel and other expenses
Consultant incurs in connection with performing the Services.   Consultant shall
bill Company on a monthly basis for all services and costs, and the invoice
should include a description of services provided for each day billed.


3.  Independent contractor status.


The parties agree that this Agreement creates an independent contractor
relationship, not an employment relationship.  The Consultant acknowledges and
agrees that the Company will not provide the Consultant with any employee
benefits, including without limitation any employee stock purchase plan, social
security, unemployment, medical, or pension payments, and that income tax
withholding is Consultant’s responsibility.  In addition, the parties
acknowledge that neither party has, or shall be deemed to have, the authority to
bind the other party.


4.  Confidential Information


(a)  The parties acknowledge that in connection with Consultant’s Services, the
Company may disclose to Consultant confidential and proprietary information and
trade secrets of the Company, and that Consultant may also create such
information within the scope and in the course of performing the Services
(hereinafter, subject to the exceptions below, “Company Confidential
Information”).


(b)  Subject to the terms and conditions of this Agreement, Consultant hereby
agrees that during the term of this Agreement and for a period of three (3)
years thereafter: (i) Consultant shall not publicly divulge, disseminate,
publish or otherwise disclose any Company Confidential Information; and (ii)
Consultant shall not use any such Company Confidential Information for any
purposes other than consultation with the Company.  Notwithstanding the above,
the Company and Consultant acknowledge and agree that the obligations set out in
this Paragraph 5 shall not apply to any portion of Company Confidential
Information which:


 
9

--------------------------------------------------------------------------------

 
 
(i)  was at the time of disclosure to Consultant publicly available;


(ii)  was already properly and lawfully in Consultant’s possession at the time
it was received from the Company; or


(iii)  is required to be disclosed by law, regulation or judicial or
administrative process.


(c)  Upon termination of the Agreement, or any other termination of Consultant’s
services for the Company, all records, data and other documents pertaining to
any Confidential Information of the Company, whether prepared by Consultant or
others, and any material, specimens, equipment, tools or other devices owned by
the Company then in Consultant’s possession, and all copies of any documents,
shall be returned to the Company.


5.  Term


(a)  This Agreement shall remain in effect from December 16, 2015 through May
31, 2016 (“the Term”), unless sooner terminated as hereinafter provided.


(b)  This Agreement may be terminated by Consultant, with or without cause, upon
thirty (30) days prior written notice to the Company; provided that Consultant
shall, in accordance with the terms and conditions hereof, nevertheless wind up
in an orderly fashion assignments for the Company which Consultant began prior
to the date of notice of termination hereunder.


(c)  This Agreement may be terminated by Company during the Term only for
Cause.  “Cause” shall be defined as any of the following:


1)  material breach of any term of this Agreement or any other contract between
Employee and Company or material breach of any statutory duty, fiduciary duty or
any other obligation Consultant owes the Company;


2) commission of an act of fraud, theft, embezzlement or other unlawful act by
Consultant against or with respect to Company, its affiliates or customers or
engaging in unprofessional, unethical or other intentional acts that materially
discredit the Company as shall be reasonably determined to have occurred by the
Board of Directors of the Company;


3)  conviction or plea of nolo contendere by Consultant of a felony by a court
of competent jurisdiction;


4)  failure by Consultant to perform the services set forth in Section 1 above
in a satisfactory manner if such failure  is not cured within thirty (30) days
after written notice thereof is provided to Consultant by Company.


(d)  Upon termination of this Agreement for any reason, Consultant shall be
entitled to receive such compensation and reimbursement, if any, accrued under
the terms of this Agreement, but unpaid, as of the date Consultant ceases work
under this Agreement.


6.  Other Agreements


The Consultant represents that to the best of his knowledge he has no agreement
with, or any other obligation to, any third party that conflicts with the terms
of this Agreement.  The parties agree that they shall not intentionally and
knowingly enter into any such agreement.


7.  Choice of Law/Dispute Resolution.


Any controversy or claim arising out of or relating to this Agreement or the
breach thereof between Consultant and the Company or any of its former, current
or future parents, subsidiaries or affiliates shall be first submitted to
mediation, and if that is unsuccessful, then the dispute shall be finally
resolved by arbitration under the procedures hereafter detailed.
 
 
10

--------------------------------------------------------------------------------

 
 
A.           Mediation.  Mediation, as defined in Section 154-023 of the Texas
Civil Practice and Remedies Code, shall be initiated by written notice from one
party to the other.  The notice shall reasonably describe and identify the
issues or claims to be mediated.  The other party can respond with a written
notice of additional issues or claims.  The parties shall schedule a mediation
to take place within 30 days from the receipt of the written notice of
mediation, pursuant to the Mediation Procedures of the CPR International
Institute for Conflict Prevention & Resolution (“CPR”) in effect on the
Effective Date of this Release Agreement and Waiver.  Unless otherwise agreed,
the parties will select a mediator from the CPR Panels of Distinguished
Neutrals.  All proceedings pursuant to this paragraph are confidential and shall
be treated as compromise and settlement negotiations for purposes of applicable
rules of evidence and any additional confidentiality protections provided by
applicable law.


B.  Arbitration.


1.           If the dispute has not been resolved by the mediation provided for
herein, it shall then be finally resolved by arbitration in accordance with the
CPR Rules for Non-Administered Arbitration (the “CPR Rules”) in effect on the
Effective Date of this Release Agreement and Waiver.  Either party may initiate
the arbitration by filing its statement of claim within fifteen days after the
mediation provided for herein.


2.           The arbitration shall be conducted and decided by a person mutually
agreeable to the parties and knowledgeable and experienced in the type of matter
that is the subject of dispute.  If the parties cannot agree on an arbitrator
within fifteen days after arbitration has been initiated by the filing of the
notice, then he/she shall be selected from the CPR Panel using the CPR Rules.


3.           The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. 1-16.  The arbitration shall occur in Houston, Texas, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.


4.           If reasonably possible, arbitration shall be commenced within 30
days of the selection of the arbitrator.  The arbitrator shall render the award
not later than 30 days after the last hearing date.


5.           The arbitrator shall bill his or her fees and costs attributable to
such binding arbitration in equal shares to the parties and each party shall
bear its own attorneys’ fees and/or out-of-pocket costs expended by it.  If any
party seeks to modify or overturn all or a portion of the arbitrator’s award and
is unsuccessful, then the opposing party shall be awarded all of its reasonable
attorneys’ fees incurred in the arbitration.  If it becomes necessary for a
prevailing party to secure judicial confirmation of the award and to otherwise
undertake legal action to collect an award, then such party shall be entitled to
its reasonable attorneys’ fees and all costs for such action.


6.           No Punitive Damages.  No punitive damages are recoverable in the
arbitration.  The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover any punitive or exemplary damages with respect to any dispute between
them.


8. Severability


In the event that any one or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful, or unenforceable for any reason, the
invalid, unlawful, or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the maximum protection that is valid,
lawful, and enforceable, consistent with the intent of Consultant and Company in
entering into this Agreement.  If such provision (or portion thereof) cannot be
construed or modified so as to be valid, lawful, and enforceable, that provision
(or portion thereof) shall be construed as narrowly as possible and shall be
severed from the remainder of this Agreement (or provision), and the remainder
shall remain in effect and be construed as broadly as possible, as if such
invalid, unlawful or unenforceable provision (or portion thereof) had never been
contained in this Agreement.


9.  Notices


Any notice or other communication by one party to the other hereunder shall be
in writing and shall be given, and be deemed to have been given, if either hand
delivered or mailed, postage prepaid, certified mail (return receipt requested),
or transmitted by facsimile, addressed as follows:


 
11

--------------------------------------------------------------------------------

 
 
If to Consultant:
Mr. Kirk F. Sprunger
                Address on file with the Company




If to the Company:
Yuma Energy, Inc.
Attn:  Mr. Sam L. Banks
1177 West Loop South, Suite 1825
Houston, Texas  77027




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.


CONSULTANT:




____________________________________                                                                           __________________________
        Kirk F.
Sprunger                                                                                        Date


YUMA ENERGY, INC.




By:                                                                
Title:                                                                
Date:                                                                




 
12

--------------------------------------------------------------------------------

 


Exhibit A- Description of Consulting Activities


Nature of Services:


Consultant agrees to provide advice, Company history, supervision, oversight,
coordination, and review, along with performing projects as requested to assist
the Company in the following areas:


●  
financial reporting (both internal and external);

 ●  
tax planning and compliance;

●  
treasury;

●  
transfer of accounting functions from Bakersfield to Houston;

●  
accounting policies and procedures;

●  
employee stock-based compensation;

●  
budgeting and/or analytical analysis;

●  
commodity hedging strategy and execution;

●  
banking matters;

●  
insurance matters;

●  
outstanding litigation; and

●  
such other matters as requested.





 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
Kirk F. Sprunger Release Agreement and Waiver
Dated
December 15, 2015




Austin Chalk Crosby and Addison Projects


Employee has been assigned his contractual overriding royalty interest, subject
to proportionate reduction under Articles VI, VII and VIII (“Contractual ORRI”)
of the Employment Agreement on the units containing the Crosby 12-1 well and the
Crosby 14-1 well.  In addition, Employee will be assigned 25% of his Contractual
ORRI on the acreage in any additional designated spacing units (i.e. voluntary,
commissioner or by adopted field rule) in the Austin Chalk  Crosby and Addison
Projects once the initial well in that spacing unit has been
spudded.  Notwithstanding the foregoing and notwithstanding Articles VI, VII and
VIII of the Employment Agreement, any proportionate reduction on Employee’s
ORRIs in the Addison Project will be pursuant to the terms of the e-mail
agreement dated May 3, 2013, attached hereto as Exhibit C. Capitalized terms
used herein but not defined herein shall have the meanings given to them in the
Employment Agreement.


Amazon 3-D Project


Employee will be assigned the following percentages of his contractual ORRI
amount, subject to Articles VI, VII and VIII of the Employment Agreement in the
following Prospects once the Prospect is Sold and the initial well has been
spudded on such Prospect in the Amazon 3-D Project:


Branco                                       50%


Jaguarundi                                50%*


N. Spider Monkey                   50%*


S. Spider Monkey                    50%*


*With respect to the Jaguarundi, N. Spider Monkey and S. Spider Monkey
Prospects, all leases have expired as of November 30, 2015.  Employee will be
entitled to assignments of ORRIs on those prospects if and only if, during the
six (6) month period following November 30, 2015, Yuma acquires new leases and
starts reassembling the leasehold in that Prospect.




Livingston 3-D Project


Employee will be assigned the following percentages of his contractual ORRI
amount subject to Articles VI, VII and VIII of the Employment Agreement in the
following Prospects once the Prospect is Sold and the initial well has been
spudded on such Prospect in the Livingston 3-D Project:




Carlsbad                                    40%


Glacier                                       50%


Joshua                                       40%
 
14

--------------------------------------------------------------------------------

 